Citation Nr: 0002189	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  95-27 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
claimed as secondary to herbicide exposure.

2.  Entitlement to service connection for a lung disorder, 
claimed as secondary to herbicide exposure.

3.  Entitlement to service connection for a spleen disorder, 
claimed as secondary to herbicide exposure.

4.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for a 
head disorder, variously characterized as a malignant growth 
of the head and a head infection, claimed as secondary to 
herbicide exposure.  

5.  Entitlement to a compensable evaluation for prostatitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions dated in April 1994 and 
November 1994 from the Department of Veterans Affairs (VA) 
Los Angeles, California Regional Office (RO), which denied 
entitlement to service connection for a skin disorder claimed 
as secondary to herbicide exposure, a lung disorder claimed 
as secondary to herbicide exposure, a spleen disorder claimed 
as secondary to herbicide exposure, and a malignant growth on 
the head and infections, claimed as secondary to herbicide 
exposure.  The RO also denied entitlement to a compensable 
evaluation for prostatitis.  

In regard to the issues of entitlement to service connection 
for a spleen disorder, claimed as secondary to herbicide 
exposure, and entitlement to a compensable evaluation for 
prostatitis, these issues were denied in a November 1994 
rating decision.  The veteran filed a timely notice of 
disagreement and a supplemental statement of the case was 
issued in April 1995.  The veteran filed a substantive appeal 
as to those issues in August 1997.  Thus, it appears that a 
timely substantive appeal was not filed as to the issues of 
entitlement to service connection for a spleen disorder, 
claimed as secondary to herbicide exposure, and entitlement 
to a compensable evaluation for prostatitis.  However, a 
further review of the file reveals that the veteran was not 
given proper notice of the appellate procedures.  Thus, his 
August 1997 substantive appeal may not be considered 
untimely.  As the veteran has filed a substantive appeal, a 
remand to the RO for proper notice of appellate procedures 
would be of no benefit to the veteran.  

The Board notes the issue of entitlement to service 
connection for a malignant growth of the head as a result of 
exposure to Agent Orange was previously denied by the Board 
in a July 1985 decision, thus that issue has been rephrased 
as noted on the title page of this decision.

The Board also notes that in a May 1999 rating decision, the 
RO denied entitlement to service connection for kidney 
disease, claimed as a result of herbicide exposure; 
pancreatic disease, claimed as a result of herbicide 
exposure; liver disease, claimed as a result of herbicide 
exposure; adrenal gland disease, claimed as a result of 
herbicide exposure; stomach disorders, claimed as a result of 
herbicide exposure; gall bladder disease, claimed as a result 
of herbicide exposure; and heart disease, claimed as a result 
of herbicide exposure.  The veteran has not filed a notice of 
disagreement as to any of the issues addressed in that rating 
decision.

Finally, the Board notes that at his November 1999 hearing 
before a member of the Board, the veteran testified as to 
problems with sinusitis and a shoulder disorder.  To the 
extent that the veteran's testimony raises implied claims of 
entitlement to service connection for sinusitis and a 
shoulder disorder, these matters are referred to the RO for 
appropriate action.




FINDINGS OF FACT

1.  The veteran is a Vietnam combat veteran.

2.  The veteran does not have a disorder which may be 
presumptively linked to herbicidal exposure or to combat 
service during the course of his Vietnam service.

3.  Competent medical evidence of a nexus between the 
veteran's skin disorder and an incident of military service 
has not been presented.

4.  Competent medical evidence of a nexus between the 
veteran's lung disorder and an incident of military service 
has not been presented.

5.  Competent medical evidence of a nexus between the 
veteran's current spleen disorder and an incident of military 
service has not been presented. 

6.  In a July 1985 decision, the Board denied the veteran's 
claim of entitlement to service connection for a malignant 
growth of the head due to Agent Orange exposure.  The Board 
notified the veteran of that determination; he did not appeal 
and such became final.

7.  Additional evidence submitted since the Board's July 1985 
decision does not bear directly and substantially upon the 
specific matter under consideration and is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

8.  The weight of the probative evidence reveals that the 
veteran's prostatitis is manifested by urinary frequency of 
three to four times per night.




CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a skin 
disorder, claimed as secondary to herbicide exposure, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for a lung 
disorder, claimed as secondary to herbicide exposure, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim of entitlement to service connection for a 
spleen disorder, claimed as secondary to herbicide exposure, 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  Evidence received since the Board's July 1985 decision is 
not new and material; the decision is final and the claim is 
not reopened.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.156(a) (1999).

5.  A 20 percent evaluation is warranted for prostatitis.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.3, 
4.7, 4.115a, 4,115b, Diagnostic Code 7527 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service personnel records reflect the veteran received 
numerous citations and awards, including the Combat 
Infantryman's Badge, the Vietnam Service Medal, the Vietnam 
Campaign Medal, and the Bronze Star Medal.  

Service medical records reflect that upon enlistment 
examination dated in July 1966, the veteran's symptoms were 
clinically evaluated as normal with the exception of a 
systolic heart murmur.  Service medical records also reflect 
various impressions of a functional heart murmur, Gonorrhea, 
a blister on the third finger of the left hand, and 
prostatitis.  Upon separation examination dated in July 1969, 
the veteran's systems were clinically evaluated as normal.  

A private medical record dated in November 1977 reflects the 
veteran complained of a four day history of headache for 24 
hours on the left side of his face with pain, tenderness, and 
soreness in that area.  An assessment of sinusitis was noted.  

Private treatment records dated from February 1982 to March 
1983 reflect treatment for a foreign object in the eye, and 
headache.  A July 1982 radiology report reflects normally 
developed paranasal sinuses with no definite inflammatory 
disease or other abnormality.  

VA outpatient treatment records dated in February and March 
1983 reflect various assessments of acne-form lesions, rule 
out sinus disorder, rule out glaucoma, rule out delayed 
stress syndrome, and nasal congestion.

At his April 1983 RO hearing, the veteran testified that he 
was seeking benefits on the basis of a urinary problem and a 
very rare bizarre type of infection in his head which caused 
severe headaches.  (Transcript, page 1).  The veteran also 
stated that he began to experience halitosis in 1971.  The 
veteran complained of spots on his back and headaches "all 
of the time."  (Transcript, page 2).  The veteran also 
stated that his child was born prematurely and had an 
enlarged heart.  (Transcript, page 3).  The veteran testified 
that he was with the 101st Airborne and that he was in the 
field for about nine months.  (Transcript, pages 3-4).  The 
veteran stated that he went all over South Vietnam.  
(Transcript, page 4).  The veteran testified that in his 
first year after discharge from service, he had to have a 
wart removed.  (Transcript, page 5).  

In a May 1983 rating decision, the RO granted service 
connection for prostatitis, evaluated as noncompensable, and 
denied entitlement to service connection for residuals of 
Agent Orange exposure, head infection, and a wart on the 
middle finger.  

VA outpatient treatment records dated from June 1983 to March 
1984 reflect various assessments of acne of the back and 
face, chronic headache, probable codeine abuse, and chronic 
sinusitis.  A June 1983 clinical record reflects an 
assessment of rule out mild paranoid disorder.  A clinical 
record dated in November 1983 reflects a notation of possible 
sinusitis and no evidence of neurologic disease.  A January 
1984 clinical record reflects that the veteran did show 
evidence of a psychogenic pain disorder and a paranoid 
personality or possibly paranoia.  It was also noted that the 
veteran did not show evidence of schizophrenia.  An 
unenhanced computed tomography of the brain dated in January 
1984 reflects normal findings with no mass lesion.  A 
February 1984 clinical record reflects a notation of a normal 
computed axial tomography scan.  Questionable mild sinusitis 
was noted in a March 1984 clinical record, although no 
objective sinus tenderness was found.  A March 1984 clinical 
record notes that sinus x-rays were within normal limits.  

Private treatment records dated in April 1984 reflect a 
complaint of chronic headaches.  An assessment of rule out 
sinusitis was noted.  A radiology report of the paranasal 
sinuses reflects no mucous membrane thickening and no soft 
tissue mass within any of the sinuses.  Normal paranasal 
sinuses were noted.

At his January 1985 RO hearing, the veteran's representative 
stated that the veteran was seeking service connection for a 
malignant growth in his head.  The veteran stated that he 
suffered from consistent headaches and that blood came out 
every time he blew his nose.  The veteran also stated that a 
VA physician told him that he had malignant tissue.  
(Transcript, page 1).  The veteran stated the malignant 
tissue was on his sinuses.  (Transcript, page 2).  The 
veteran testified that the spots on his back had cleared up 
with medication, but he had a few remaining on his shoulder.  
The veteran also stated that he used medication on his face.  
The veteran testified that sometimes when he washed his face, 
took a bath, or blew his nose, his head would "fill up and 
blood [would] come out."  (Transcript, page 3).  

In a July 1985 decision, the Board denied entitlement to 
service connection for a malignant growth of the head due to 
Agent Orange exposure.  

Private treatment records dated in 1989 reflect a hospital 
admission for chest pain.  It was noted that two 
electrocardiograms were normal as well as cardiac enzymes.  
It was also noted that the veteran's symptoms were atypical 
for an acute ischemic event and he had no risk factors.  A 
diagnosis of chest pain, probably musculoskeletal, was noted.  
A radiology report of the chest revealed a calcified 
granuloma in the left lower lobe and metallic fragments 
overlying the right chest apparently related to an old 
gunshot wound.  An impression of old granulomatous disease 
and an old gunshot wound was noted.  

VA clinical records dated in 1989 and 1990 reflect treatment 
for an infected cyst on the veteran's back, complaints of 
right leg pain, complaints of anterior chest pain, and an 
upset stomach.  Various assessments of a healing scar, 
comedonal acne, chronic sinusitis, allergic rhinitis, and 
headaches were noted.  A May 1989 clinical record reflects an 
electrocardiogram was within normal limits.  

An April 1990 statement from D. G. reflects that the veteran 
was suffering from chest pains of unknown etiology and 
extensive work-up revealed an absence of significant 
pulmonary pathology by chest x-ray, pulmonary function 
testing or arterial blood gas testing.  

VA clinical records dated from 1990 to 1994 reflect various 
assessments of a splenic cyst, myofascial low back pain, 
allergic rhinitis, chest wall pain, nocturia, urinary 
frequency, recurrent skin infection, acne vulgaris, 
musculoskeletal chest pain, borderline hypertension, 
hematuria, mild comedonal acne, mild pseudofolliculitis 
barbae, a nodule on the occipital left temple, urethritis, 
dermatitis, and chronic pain syndrome.  A May 1991 radiology 
report of the abdomen reflects impressions of a cystic 
splenic lesion not significantly changed; punctate right 
liver lobe calcification, probably granuloma; a gallstone 
within the gallbladder lumen; right lung base metallic 
fragment, and left lung base density, probably granuloma, not 
significantly changed.  A January 1992 clinical record notes 
that the veteran had been advised of the need for a 
splenectomy several times but had refused surgery.  A May 
1992 clinical record reflects that a pulmonary chest x-ray 
revealed no evidence of infection.  

In an April 1994 rating decision, the RO denied entitlement 
to service connection for a malignant growth on the head or 
chronic infection due to herbicide exposure, a skin infection 
due to herbicide exposure, and a lung infection due to 
herbicide exposure.  

In a November 1994 rating decision, the RO denied entitlement 
to service connection for a splenic cyst and numbness in the 
head.  The RO also determined that an increased evaluation 
was not warranted for the veteran's service-connected 
prostatitis.  

At his January 1995 RO hearing, the veteran testified that he 
had growths on his head and a doctor told him that he had 
cancer.  (Transcript, page 2).  The veteran also testified 
that a physician told him that he had tuberculosis and showed 
him films reflecting spots on his lungs.  (Transcript, page 
3).  The veteran also reported bleeding upon urination.  
(Transcript, page 4).  The veteran testified that he had a 4-
inch cyst on his spleen that touched his kidney, and that he 
had been diagnosed with Parkinson's disease.  (Transcript, 
page 5).  The veteran described his numbness in the head as a 
low whistle type sound.  (Transcript, page 5).  The veteran 
stated that the sound came and went.  (Transcript, page 7).  
The veteran reported taking medication for the growth on his 
head.  (Transcript, page 7).  The veteran also reported 
having a skin condition on his back, chest, and forehead.  
(Transcript, page 10).  The veteran described it as a dryness 
with bumps and reported having it for more than 10 years.  
(Transcript, page 11).  Finally, the veteran testified to 
having had blood in a recent bowel movement.  (Transcript, 
pages 12-13).  

A VA statement dated in April 1996 reflects the veteran had 
low back pain radiating down his right leg and magnetic 
resonance imaging revealed sacral nerve root compression.  It 
was also noted that electromyography examination revealed an 
active sacral root 1 radiculopathy.  A separate April 1996 VA 
statement reflects that the veteran was seen for chest pain.  

Upon VA examination of the prostate dated in October 1996, 
the veteran complained of frequent urination during the day 
and nocturia.  The examiner noted a diffusely enlarged 
prostate that was slightly tender to touch.  It was noted 
that the rectal examination was difficult to perform because 
the veteran was complaining of severe pain.  Frequency of 
urination was noted as seven to eight times during the day 
and three to four times at night.  It was noted there was no 
pyuria.  Pain and tenderness was denied.  Diagnoses of benign 
prostatic hypertrophy, tender to palpation, and a history of 
prostatitis were noted.  

At his November 1999 hearing before a member of the Board, 
the veteran testified that he began having a skin condition 
12 to 15 years after his discharge from service.  The veteran 
testified that his skin condition had affected his neck, 
chest, back, arms, and hands.  The veteran stated he 
continued to receive treatment for his skin condition.  The 
veteran also stated that he had never been told that his skin 
condition was related to Agent Orange and he had not asked 
anyone.  (Transcript, pages 3-4).  The veteran testified that 
at one time during service he did not remove his boots for 
seventeen days and nights.  The veteran stated that when he 
did remove his boots, his feet had so much dead skin on them 
that they looked white.  (Transcript, page 5).  In regard to 
his lung condition, the veteran testified that he did not 
have problems with a lung condition in service.  (Transcript, 
pages 6, 8).  He stated that he was first treated for his 
lung condition 12 to 13 years earlier.  He also stated that 
he had always had pain in his chest at times but he 
overlooked it.  (Transcript, page 6).  The veteran testified 
that he was treated for his lung condition with Amoxicillin.  
The veteran also testified that a VA physician told him "off 
the record" that he had lung cancer. The veteran stated he 
was not currently receiving treatment for his lung condition.  
(Transcript, page 7).  

The veteran testified that he first realized that he had a 
problem with his spleen when he started urinating blood.  The 
veteran did not know if he had this condition during service.  
(Transcript, pages 9-10).  The veteran stated that a 
physician told him that he had a four-inch cyst on his 
spleen.  He also stated that he had not been told that his 
spleen condition might be related to Agent Orange.  
(Transcript, pages 10-11).  The veteran reported receiving 
outpatient treatment for his spleen condition.  The veteran 
also reported being unable to sleep properly.  (Transcript, 
page 11).  In regard to his head condition, the veteran 
reported being all over South Vietnam and staying in the 
jungle for 30 or 40 days.  The veteran stated that he still 
had headaches.  (Transcript, pages 12-14).  The veteran 
reported suffering from headaches for over twenty years.  The 
veteran also stated that a physician told him that he had 
sinus cancer.  (Transcript, page 15).  In regard to his 
prostate claim, the veteran reported experiencing urine 
leakage at times and frequent urination.  The veteran denied 
pain on urination.  (Transcript, pages 16-17).

Analysis

Service Connection Claims

In regard to the veteran's claims of entitlement to service 
connection, basic entitlement to disability compensation may 
be established for a disability resulting from personal 
injury suffered or disease contracted in the line of duty or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d).  Certain chronic disabilities, such as 
hypertension, will be presumed to be related to service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

In the alternative, service connection may be established by 
a continuity of symptomatology between a current disorder and 
service.  38 C.F.R. § 3.303(d); Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  Lay observations of symptomatology are 
pertinent to the development of a claim of service connection 
if corroborated by medical evidence.  See Rhodes v. Brown, 4 
Vet. App. 124, 126-127 (1993).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such service, notwithstanding 
the fact that there is no official record of such incurrence 
or aggravation in such service, and to that end, shall 
resolve every reasonable doubt in favor of the veteran.  
Service connection of such injury may be rebutted by clear 
and convincing evidence to the contrary.  See 38 U.S.C.A. 
§ 1154 (West 1991).

A three-step analysis is conducted in claims of combat 
veterans under 38 U.S.C.A. § 1154(b).  First, it must be 
determined that there is "satisfactory lay or other evidence 
of service incurrence or aggravation" of disease or injury 
due to combat.  Second, it must be determined whether such 
evidence is "consistent with the circumstances, conditions, 
or hardships of such service."  If both of these inquiries 
are answered in the affirmative, then a factual presumption 
arises that the disease or injury is service-connected.  The 
third step of the analysis is to determine whether the 
government has rebutted the established presumption of in 
service incurrence by "clear and convincing evidence to the 
contrary."  See Collette v. Brown, 82 F.3d 389, 392-393 
(Fed. Cir. 1996).

Applicable regulations provide that a veteran who, during 
active service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e) 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
the establish that he was not exposed to any such agent 
during service.  Regulations provide, in pertinent part, that 
if a veteran was exposed to an herbicide agent (such as Agent 
Orange) during active military, naval, or air service, the 
following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or other 
acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  See 38 C.F.R. § 3.309(e).  

In January 1994, the Secretary of Veterans Affairs 
(Secretary) determined that there is no positive association 
between herbicide exposure and any condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Diseases Not 
Associated With Exposure to Certain Herbicide Agents, 59 Fed. 
Reg. 341-46 (January 4, 1994).  Additionally, it has been 
held that in order to be entitled to the presumption of 
service connection for herbicide exposure, the veteran must 
have been diagnosed to have one of the conditions enumerated 
in either 38 U.S.C.A. § 1116(a) (West 1991) or 38 C.F.R. 
§ 3.309(e).  See McCartt v. West, 12 Vet. App. 164, 168 
(1999).  

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir. 1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  

Thus, the Board must not only determine whether the veteran 
has a disability which is recognized by VA as being 
etiologically related to prior exposure to herbicide agents 
that were used in Vietnam, but must also determine whether 
his current disability is the result of active service under 
38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  

The Board notes that the threshold question that must be 
resolved with regard to each claim is whether the veteran has 
presented evidence of a well-grounded claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  An allegation of a disorder that 
is service-connected is not sufficient; the veteran must 
submit evidence in support of a claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability; lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service; and competent medical evidence of a nexus between 
the in-service injury or disease and the current disability.  
Caluza v.  Brown, 7 Vet. App. 498 (1995).  A claim based on 
chronicity may be well grounded if the chronic condition is 
observed during service, continuity of symptomatology is 
demonstrated thereafter and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).  Where the determinant issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well-grounded claim.  Lay assertions of medical causation 
cannot constitute evidence sufficient to render a claim well 
grounded under 
38 U.S.C.A. §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

I.  Entitlement to Service Connection for a Skin Disorder, 
Claimed as Secondary
    to Herbicide Exposure

The veteran's service personnel records reflect service in 
Vietnam.  The second and third prongs of the Caluza test may 
be met by evidence that a veteran with service in Vietnam has 
one of the disorders specified in either 38 U.S.C.A. 
§ 1116(a) or 38 C.F.R. § 3.309(e); see Darby v. West, 10 Vet. 
App. 243, 246 (1997).  In this case, the veteran has none of 
the enumerated diseases.  He has been diagnosed with acne-
form lesions, comedonal acne, acne vulgaris, dermatitis, and 
mild pseudofolliculitis barbae, and continues to receive 
treatment for his skin disorder.  However, because none of 
these disorders are enumerated as presumed to have been 
incurred by exposure to a herbicide agent, the veteran's 
claim of entitlement to service connection for a skin 
disorder on a presumptive basis is not well grounded.  See 
Brock v. Brown, 10 Vet. App. 155, 162 (1997).

The veteran may nonetheless be entitled to service connection 
on a direct basis if there has been proffered competent 
medical evidence that meets the three elements of Caluza, 
supra.  However, the record is silent for competent medical 
evidence of a nexus between the veteran's skin disorder and 
any incident of his military service.  

Additionally, the record is silent for evidence of a skin 
disorder until 1983, more than ten years after the veteran's 
discharge from service.  The veteran's service medical 
records are also silent for evidence of treatment, diagnoses, 
or complaints related to a skin disorder.  Thus, the veteran 
has not demonstrated the presence of a chronic disease in 
service or evidence of continuity of symptoms that would 
warrant further development under 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  

Therefore, because the veteran's skin disorder may not be 
presumed to have been incurred by exposure to an herbicide 
agent, and competent medical evidence has not been presented 
that would link it to any incident of military service, the 
veteran's claim is not well grounded and must be denied.  

II.  Entitlement to Service Connection for a Lung Disorder, 
Claimed as Secondary
      to Herbicide Exposure

The record does not reflect competent medical evidence a 
presumptive disease listed in 38 C.F.R. § 3.309(e).  Although 
the veteran testified that a physician told him he had lung 
cancer, there is no competent medical evidence of record to 
support that statement.  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. at 93.  Medical evidence of record does reflect a 
probable granuloma in the left lung.  However, because a 
granuloma is not enumerated as presumed to have been incurred 
by exposure to a herbicide agent, the veteran's claim of 
service connection for a lung disorder on a presumptive basis 
is not well grounded.  McCartt, 12 Vet. App. at 168. 

As previously noted, the veteran may nonetheless establish 
entitlement to service connection on a direct basis.  
However, the record is silent for competent medical evidence 
of a nexus between the veteran's current lung disorder and 
any incident of service.  As stated by the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court"), where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. at 93.  The record does not reveal that the veteran 
possesses any medical expertise.  Thus, his lay assertions to 
the effect that he has a lung condition caused by herbicide 
exposure in service have no probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Additionally, the veteran testified at his November 1999 
hearing before a member of the Board that he was first 
treated for a lung condition 12 or 13 years earlier.  The 
veteran also testified that he did not have problems with a 
lung condition during service.  Thus the veteran has failed 
to demonstrate the presence of a chronic disorder in service 
or evidence of continuity of symptoms that would warrant 
further development under 38 C.F.R. § 3.303(b).  See Savage 
v. Gober, 10 Vet. App. 488 (1997).

Thus, because the veteran's lung condition may not be 
presumed to have been incurred by exposure to an herbicide 
agent, and competent medical evidence has not been presented 
that would link it to any incident of military service, the 
veteran's claim is not well grounded and must be denied.


III.  Entitlement to Service Connection for a Spleen 
Disorder, Claimed as
       Secondary to Herbicide Exposure

Once again, the record fails to reflect competent medical 
evidence of a presumptive disease listed in 38 C.F.R. 
§ 3.309(e).  The record does reflect that the veteran was 
diagnosed with a splenic cyst in 1991.  However, because a 
splenic cyst is not enumerated as presumed to have been 
incurred by exposure to a herbicide agent, the veteran's 
claim of entitlement to service connection for a spleen 
disorder on a presumptive basis is not well grounded.  See 
Brock v. Brown, 10 Vet. App. 155, 162 (1997).

As previously noted, the veteran may nonetheless establish 
entitlement to service connection on a direct basis.  
However, the record is silent for competent medical evidence 
of a nexus between the veteran's current spleen disorder and 
any incident of service.  The veteran's service medical 
records are silent for any complaints, treatment, or 
diagnoses relevant to the spleen.  For reasons already noted, 
the veteran's lay assertions to the effect that he has a 
spleen condition caused by herbicide exposure in service have 
no probative value.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

Additionally, the evidence of record is silent for any 
complaints, treatment, or diagnoses related to the spleen 
until 1991, more than twenty years after the veteran's 
discharge from service.  Thus, the veteran has failed to 
demonstrate the presence of a chronic disorder in service or 
evidence of continuity of symptoms that would warrant further 
development under 38 C.F.R. § 3.303(b).  See Savage v. Gober, 
10 Vet. App. 488 (1997).  

Thus, because the veteran's spleen condition may not be 
presumed to have been incurred by exposure to an herbicide 
agent, and competent medical evidence has not been presented 
that would link it to any incident of military service, the 
veteran's claim is not well grounded and must be denied.  

In regard to the veteran's claims of entitlement to service 
connection for a skin disorder, a lung disorder, and a spleen 
disorder, the Board must also address what effect, if any, 
the nature of the veteran's service has upon his claims.  As 
the recipient of the Combat Infantryman's Badge, the veteran 
is clearly a combat veteran.  Applicable law therefore 
mandates that his proffered account of any combat-related 
injuries must be accepted unless inconsistent with the 
circumstances, conditions, or hardships of service, unless 
the Board finds by clear and convincing evidence that a 
particular combat-claimed event did not occur.  38 U.S.C.A. 
§ 1154(b); Cohen v. Brown, 10 Vet. App. 128, 146 (1997).  

However, 38 U.S.C.A. § 1154(b) does not eliminate the need 
for medical evidence showing a nexus between service and the 
condition for which service connection is sought.  See 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  In short, 
the provisions of Section 1154(b) relate to the question of 
whether a particular disease or injury was incurred or 
aggravated in service, that is, what happened then, and not 
the questions of either current disability or nexus to 
service, as to both of which competent medical evidence is 
generally required.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995); Brammer v. Derwinski, 3 Vet. App. 223 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

In this matter, the veteran has proffered no combat-specific 
account of the incurrence of his skin, lung, or spleen 
disorder, other than to allege that they are the result of 
exposure to "Agent Orange."  As noted above, the statutory 
presumption does not avail him.  There is no further evidence 
of combat-related incurrence of any of these disorders, 
either by the evidence of the record or the veteran's 
account.  In other words, there is no "satisfactory lay or 
other evidence of service incurrence or aggravation" of 
disease or injury due to combat.  Collette, supra.  Moreover, 
assuming the factual evidence of record indicated a combat-
related incurrence of any of these disorders, examination of 
the medical evidence of record reveals that it is devoid of 
any mention by competent opinion that the veteran's skin, 
lung, or spleen disorder is related to any incident of his 
military service.

New and Material Claim

IV.  Whether New and Material Evidence has been Presented to 
Reopen the Claim
       of Entitlement to Service Connection for a Head 
Disorder, Variously 
       Characterized as a Tumor of the Head and a Head 
Infection, Claimed as 
       Secondary To Herbicide Exposure

Except as provided in 38 U.S.C.A. § 5108 (West 1991), when a 
claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  38 U.S.C.A. § 7104 
(West 1991).  If new and material evidence is presented or 
secured with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the Court.  Elkins v. West, 12 Vet. App. 209 (1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally decided claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  Third, if the claim is well grounded, the Board 
may then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters v. West, 12 Vet. App. 
203 (1999).

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273, 284 (1996) (citing Caluza v. 
Brown, 
7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996)(table)).  Rather, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Evans, at 
284.  The Court also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence submitted "since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits."  Evans v. 
Brown at 284.

The Board recognizes that the Court, in Graves v. Brown, 9 
Vet. App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the claimant of evidence needed to 
complete his application, as discussed in Robinette v. Brown, 
8 Vet. App. 69 (1995), to applications to reopen a claim 
through the presentation of new and material evidence.  In 
this instance, VA has fulfilled such duty in the course of 
requests for information from the veteran and other sources, 
and has advised the veteran of the status of his claim in the 
statements of the case and supplemental statements of the 
case.  As modified by Epps v. Brown, 9 Vet. App. 341, 344 
(1996), that duty arises where the veteran has reported the 
existence of evidence which could serve to re-open a claim.  
As no such evidence has been identified in the instant case, 
VA has satisfied its duty to inform the veteran under 
38 U.S.C.A. § 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 
244 (1996).  

In the present case, the evidence submitted since the Board's 
July 1985 final decision includes private treatment records 
dated in 1989, VA clinical records dated in 1989 and 1990, an 
April 1990 statement from D. G., VA clinical records dated 
from 1990 to 1994, a transcript of the veteran's January 1995 
RO hearing, a VA statement dated in April 1996, a VA 
examination of the prostate dated in October 1996, and a 
transcript of the November 1999 hearing before a member of 
the Board.

The Board has carefully considered all of the evidence 
submitted since the Board's July 1985 decision.  The 
aforementioned evidence is new in that it was not previously 
of record.  However, the evidence does not bear directly and 
substantially upon the specific matter under consideration, 
the incurrence or aggravation of a head disorder, variously 
characterizes as a malignant growth of the head and a head 
infection, as a result of an incident of service or herbicide 
exposure.  The evidence submitted does not reflect a 
competent diagnosis of a condition presumed to have been 
incurred by exposure to a herbicide agent or competent 
medical evidence of a nexus between a head disorder and any 
incident of service.  Thus, the aforementioned evidence is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim because it does not 
tend to show that the veteran has a presumptive disease under 
38 C.F.R. § 3.309(e), or that his head disorder was incurred 
in or aggravated during service or is otherwise attributable 
to service.  See 38 C.F.R. § 3.156(a).  

Increased Rating Claim

V.  Entitlement to a Compensable Evaluation for Prostatitis

Once entitlement to service connection has been established, 
disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (1999).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  Separate diagnostic codes identify the various 
disabilities.  In determining the disability evaluation, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable based upon the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

These regulations include 38 C.F.R. §§ 4.1 and 4.2 (1999) 
which require the evaluation of the complete medical history 
of the claimant's condition.  These regulations operate to 
protect claimants against adverse decisions based on a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath, 1 Vet. App. 
at 593-94 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1999).

Prostatitis is rated pursuant to 38 C.F.R. § 4.115b, 
Diagnostic Code 7527 (1999), which provides that the 
disability should be rated as voiding dysfunction or urinary 
tract infection, whichever is predominant.  Voiding 
dysfunction warrants a 20 percent disability evaluation for 
urinary leakage or incontinence requiring the wearing of 
absorbent materials which must be changed less than two times 
per day.  Urinary leakage or incontinence which requires the 
wearing of absorbent materials which must be changed two to 
four times per day warrants a 40 percent disability 
evaluation.  A 60 percent disability evaluation is warranted 
for urinary leakage or incontinence requiring the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than four times per day.  See 38 C.F.R. § 4.115a 
(1999).

Urinary frequency with daytime voiding intervals of between 
two and three hours, or awakening to void two times per 
night, warrants a 10 percent disability evaluation.  A 20 
percent evaluation is warranted for daytime voiding intervals 
of between one and two hours, or awakening to void three to 
four times per night.  Daytime voiding intervals of less than 
one hour, or awakening to void five or more times per night 
warrants a 40 percent evaluation.  See 38 C.F.R. § 4.115a.

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (1999).

The most recent and thus most probative medical evidence of 
record reflects that upon VA examination dated in October 
1996, frequency of urination was noted as seven to eight 
times during the day and three to four times at night.  The 
Board finds this evidence to be consistent with the 
assessments of nocturia and urinary frequency noted in the VA 
clinical records dated in 1994.  Thus, the Board concludes 
that an evaluation of 20 percent is warranted for prostatitis 
in light of the veteran's urinary frequency of awakening to 
void three to four times per night.  

In the absence of competent medical evidence of daytime 
voiding intervals of less than one hour, awakening to void 
five or more times per night, or the wearing of absorbent 
materials which must be changed two to four times per day, an 
evaluation in excess of 20 percent is not warranted.  



ORDER

The claim of entitlement to service connection for a skin 
disorder, claimed as secondary to herbicide exposure, is 
denied.

The claim of entitlement to service connection for a lung 
disorder, claimed as secondary to herbicide exposure, is 
denied.

The claim of entitlement to service connection for a spleen 
disorder, claimed as secondary to herbicide exposure, is 
denied.

New and material evidence not having been presented to reopen 
the claim of entitlement to service connection for a head 
disorder, variously characterized as a malignant growth of 
the head and a head infection and claimed as secondary to 
herbicide exposure, service connection remains denied.

A 20 percent evaluation for prostatitis is granted, subject 
to the controlling regulations affecting the payment of 
monetary awards.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 

